    Case 1:19-cv-00162-RJJ-RSK ECF No. 46 filed 12/11/19 PageID.306 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

JEFFREY LAPINSKE,
JEROLD LAPINSKE,
CASSANDRA LAPINSKE,
ALYSSA MARTORANO, and
JAMES LAPINSKE,
                                                                       Case No. 1:19-cv-162
                 Plaintiffs,
                                                                       Hon. Robert J. Jonker
v.

CITY OF GRAND HAVEN,

                 Defendant.
                                           /


                                                     ORDER

                 This matter is now before the Court “Plaintiffs’ Motion to excuse attendance at

mediation” (ECF No. 43). Plaintiffs seek expedited consideration of this motion,1 which has been

referred to the undersigned for decision pursuant to 28 U.S.C. § 636(b)(1)(A).

                 The five plaintiffs, Jeffrey LaPinske (“Jeffrey”), Jerold LaPinske (“Jerold”),

Cassandra LaPinske (“Cassandra”), Alyssa Martorano (“Alyssa”), and James LaPinske (“James”),

claim that they have an interest in certain real estate which was conveyed in trust for use as a public

park back in 1913. Plaintiffs are represented by attorney John Douglas Tallman. This case is

scheduled for mediation with Attorney Jon March on December 17, 2019. The mediation was

scheduled pursuant to the Court’s case management order which requires ADR to take place on or


1
  W.D. Mich. LCivR 7.1(e) provides as follows: “Where the relief requested by a motion may be rendered moot before
the motion is briefed in accordance with the schedules set forth herein, the party shall so indicate by inserting the
phrase ‘EXPEDITED CONSIDERATION REQUESTED,’ in boldface type, below the case caption, and shall identify
in the motion the reason expedited consideration is necessary.”
                                                         1
 Case 1:19-cv-00162-RJJ-RSK ECF No. 46 filed 12/11/19 PageID.307 Page 2 of 4



before January 30, 2020. In his letter to the attorneys scheduling mediation, Attorney March stated

in pertinent part:

        Person with Full Settlement Authority. In order for facilitative mediation to
        work, it is essential that each party be represented b a person or persons with full
        settlement authority, both in terms of monetary authority and any non-economic
        issue which may be involved. Please be certain that your clients and any insurance
        carrier are represented by persons with full settlement authority. This means that
        we must have present at the mediation the person or persons who are decision
        maker(s), i.e., the person who has the authority to agree to the demands of the
        opposing party. This does not mean he/she must agree, only that he/she has the
        authority to do so.

March Letter (ECF No. 43, PageID.297-298) (emphasis in original).

                In their motion, plaintiffs James, Alyssa, and Cassandra ask to be excused from the

mediation for the following reasons. James is 83 years old, lives in Neshkoro, Wisconsin, and

suffers from leukemia. Due to his age, illness, and frailty, traveling to Grand Rapids, Michigan,

would be a hardship for him. He agrees that his sons, Jeffrey and Jerold, have full authority to

settle the claim at mediation, and agrees to be available by telephone during mediation.

                Alyssa is the daughter of James’ son, the brother of Jeffrey and Jerold. Alyssa lives

in Mohave Valley, Arizona. Her husband works for the railroad and is gone for long periods of

time. Alyssa is the primary caretaker for two young children. Due to her familial responsibilities,

Alyssa could not attend the mediation in Grand Rapids without great difficulty. She has agreed

that her uncles, Jeffrey and Jerold, have full authority to settle the claim at mediation, and agrees

to be available by telephone during mediation.

                Cassandra is a niece of Jeffrey and Jerold. She recently moved from Wisconsin to

Las Vegas, Nevada, and started a new job where she is on a period of probation. A loss of two

days of work to attend mediation in Grand Rapids would lead to the loss of her job. Cassandra


                                                  2
    Case 1:19-cv-00162-RJJ-RSK ECF No. 46 filed 12/11/19 PageID.308 Page 3 of 4



[apparently mis-identified as “Alyssa” on PageID.294], has agreed that her uncles, Jeffrey and

Jerold, have full authority to settle the claim at mediation, and agrees to be available by telephone

during mediation.

                 According to plaintiffs, defendant’s counsel, Geoffrey A. Fields, opposes excusing

the three plaintiffs.

                 Upon due consideration, the Court concludes that the three plaintiffs, James,

Alyssa, and Cassandra, have shown extraordinary circumstances sufficient to excuse attendance

at the December 17, 2019 mediation.2 The Court further concludes that given the nature of

plaintiffs’ claims, the scheduled mediation will be fruitless unless James, Alyssa, and Cassandra

agree to be bound by agreements reached by Jeffrey and Jerold. For this reason, plaintiffs’ motion

will be granted with the following condition: James, Alyssa and Cassandra must each execute a

waiver and consent, to be filed in this Court, in which they consent to be bound by any agreement

reached by Jeffrey and Jerold at the December 17, 2019 mediation, consent to be available by

telephone during the mediation, and waive any objection to any agreement reached by Jeffrey and

Jerold at the mediation. Accordingly,

                 IT IS ORDERED that plaintiffs’ request for expedited consideration is

GRANTED.

                 IT IS FURTHER ORDERED that plaintiffs’ motion to excuse attendance at

mediation (ECF No. 43) is GRANTED.




2
  See ¶ VI.G. of the Court’s “Voluntary Facilitative Mediation Program Description” (“A party or lawyer will be
excused from attending the mediation session in person only after approval by the Court upon showing extraordinary
circumstances to excuse attendance.”).
                                                        3
 Case 1:19-cv-00162-RJJ-RSK ECF No. 46 filed 12/11/19 PageID.309 Page 4 of 4



                IT IS FURTHER ORDERED that the three plaintiffs, James LaPinske, Alyssa

Martorano, and Cassandra LaPinske, shall each execute and efile a waiver and consent consistent

with this order. If any one of the three plaintiffs, James LaPinske, Alyssa Martorano, and

Cassandra LaPinske, fail to execute and efile a waiver and consent, then that plaintiff will be

responsible for any sanctions or costs which may arise due to his or her failure to appear in person

at mediation.


Dated: December 11, 2019                                     /s/ Ray Kent
                                                             United States Magistrate Judge




                                                 4
